FILED
                            NOT FOR PUBLICATION                             MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESSE LEE SHAVERS, Jr.,                          No. 12-15596

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01001-JAM-
                                                 CKD
  v.

D. CLARK; et al.,                                MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       California state prisoner Jesse Lee Shavers, Jr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

retaliation and failure to protect. We have jurisdiction under 28 U.S.C. § 1291.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal for failure to exhaust administrative remedies.

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Shavers’s action because Shavers

failed to exhaust his administrative remedies prior to filing suit. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules); McKinney v. Carey,

311 F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring exhaustion of

administrative remedies prior to filing suit).

      AFFIRMED.




                                           2                                   12-15596